 

Exhibit 10.25

 

 


DATALINK CORPORATION

8170 Upland Circle

Chanhassen, Minnesota  55317

 

October 31, 2005

 

Messrs. Charles B. Westling and Daniel J. Kinsella and Ms. Mary E. West

Datalink Corporation

8170 Upland Circle

Chanhassen, Minnesota  55317

 

                Re:          Correction to Restricted Stock Award Agreements
dated August 13, 2004

 

Dear Charlie, Dan and Mary:

 

                Based upon our discussions, and review of the minutes from the
compensation committee meetings, we have mutually determined that a mistake was
made in the drafting of some of the vesting language in your restricted stock
agreements.  I am writing to confirm everyone’s agreement to both acknowledge
and correct this error, effective as of August 13, 2004, the original creation
date of the agreements.

 

                Specifically, we have agreed that the definition of “Return on
Invested Capital” in the restricted stock agreements was originally intended to
read as follows:

 

                (n)           “Return on Invested Capital” means, as of any
particular Determination Date, a fraction (expressed as a percentage), the
numerator of which is the two times the amount of positive net income of the
Company (as adjusted in accordance with the following sentence) for the two
consecutive fiscal quarters ended on the Determination Date, and the denominator
of which is the sum of (x) the Company’s total stockholders’ equity as of the
Determination Date March 31, 2004 (as adjusted in accordance with the second
sentence below) and (y) the Company’s long-term debt as of the Determination
Date, in each case, as such financial metrics (except as to the adjustments in
the next two sentences) are Publicly Announced by the Company.  For purposes of
the prior sentence, the Publicly Announced net income amount for the applicable
two consecutive fiscal quarters shall be increased by (i) any stock option
expense or amortization amount charged during such quarters that relates to
option or other equity grants made prior to the Grant Date and (ii) any
restricted stock expense or amortization amount charged during such quarters on
account of vesting of any Restricted Stock pursuant to Sections 5(b) or 5(c) of
this Agreement or the similar provisions of any other similar restricted stock
grant agreement.  Further, for purposes of the first sentence, the Publicly
Announced total stockholders’ equity as of the Determination Date March 31, 2004
shall be increased by an amount equal to the positive net income of the Company
(as adjusted in accordance with the preceding sentence) for the two consecutive
fiscal quarters ended on the Determination Date.

 

                If the above corrections are consistent with your understanding,
please indicate by your signature below.

 

Very truly yours,

 

The correction is agreed to and accepted:

 

 

 

 

 

 

 

Datalink Corporation

 

 

 

 

 

 

 

 

 

 

 

 

Charles B. Westling

 

By

 

 

 

 

Greg R. Meland, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Daniel J. Kinsella

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mary E. West

 

 

 

--------------------------------------------------------------------------------